PER CURIAM.
This is a companion case to DeMille v. State, ante, p. 551, 33 Pac. (2d) 280, just decided. The information in the two cases was joint, but a severance was demanded and granted, and the defendants were tried separately. The cases involve the same transaction, and the assignments of error are identical.
For the reasons stated in the DeMille case, we have considered only the assignment that the verdict was contrary to the evidence and have examined the record for fundamental error. We have read the transcript of evidence, and there is ample testimony therein to sustain the verdict of the jury. The record on its face shows that the defendant was tried, convicted, and sentenced according to law, and the judgment is therefore affirmed.